Citation Nr: 0907674	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral knee/leg 
disabilities.

2.  Entitlement to service connection for a low back 
disability.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, which denied the Veteran's claims.
During the course of the appeal, the Veteran moved to 
Illinois; original jurisdiction now resides in the Chicago, 
Illinois RO.

In May 2008, the Board remanded these claims for further 
evidentiary development.  The VA Appeals Management Center 
(AMC) continued the previous denials in a November 2008 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

Additionally submitted evidence

While appellate action was pending, the Board received a 
packet of documents from the Veteran dated January 2009.  
Included in the packet were treatment records from Delmar 
Medical Center, documents related to a worker's compensation 
claim in July 2000, hospital billing statements, and numerous 
Medicare letters.  

Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a 
written waiver of evidence submitted directly to the Board, 
or otherwise the new evidence along with the claims file must 
be referred back to the RO for consideration.  However, 
section 20.1304(c) requires that such evidence must be 
"pertinent" to the claim.  

In this case, the Board finds that the newly submitted 
documents are not "pertinent".  The recently submitted 
documents are largely irrelevant to the claims on appeal.  
The Delmar Medical Center treatment records document an 
arthritis diagnosis in 1999.  However, this evidence is not 
pertinent because it has no bearing on the crucial mater in 
this case, whether there is a medical nexus between the 
Veteran's current bilateral knee and low back disabilities 
and his military service.  On that key point, the newly 
submitted evidence sheds no light.  Thus, the Board has 
determined that the evidence does not require referral to the 
RO, nor does it require a waiver signed by the Veteran.




FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed bilateral knee/leg disabilities and a 
disease or injury in military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed low back disability and a disease or 
injury in military service.


CONCLUSIONS OF LAW

1.  Bilateral knee/leg disabilities were not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  A low back disability was not incurred in or aggravated 
by the Veteran's military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
bilateral knee/leg disabilities and a low back disability, 
all of which he contends were incurred during military 
service.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.




Stegall concerns

In May 2008, the Board remanded the case in order for the 
agency of original jurisdiction to obtain a VA medical nexus 
opinion.  The Veteran's claims were then to be readjudicated.  

The record indicates that a VA medical opinion was obtained 
in June 2008 and has been associated with the Veteran's VA 
claims folder.  As indicated above, a SSOC was issued by the 
AMC in November 2008.  Accordingly, the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the Veteran and the Veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform the Veteran and the Veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the Veteran and which part, if 
any, VA will attempt to obtain on behalf of the Veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently before the 
Board.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in letters 
dated August 2004, October 2004, November 2004, and February 
2005.  The VCAA letters indicated that in order for service 
connection to be granted there must be evidence of an injury 
in military service or a disease that began in or was made 
worse during military service, or that there was an event in 
service that caused an injury or disease; a current physical 
or mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
VCAA letters.  Specifically, the letters stated that VA would 
assist the Veteran in obtaining records from any Federal 
agency including the military, VA medical centers, and the 
Social Security Administration.  With respect to private 
treatment records, the letters informed the Veteran that VA 
would request such records, if the Veteran completed and 
returned the attached VA Form 21-4142, Authorization and 
Consent to Release Information.  The Veteran was also advised 
in the VCAA letters that a VA examination would be scheduled 
if necessary to make a decision on his claims.  

The August 2004 VCAA letter emphasized:  "You must give us 
enough information about the records so that we can request 
them from the person or agency that has them.  If the holder 
of the evidence declines to give us the records or asks for a 
fee to provide them, we'll notify you.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency."  [Emphasis as in original].  The October 2004, 
November 2004, and February 2005 VCAA letters contained 
similar language.

Finally, the Board notes that the VCAA letters specifically 
requested:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided Dingess notice in a letter from the 
AMC dated in May 2008, which detailed the evidence considered 
in determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the May 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when the claims were received 
and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule."  The 
Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's 
claims were readjudicated in a SSOC dated November 2008, 
following the issuance of the May 2008 letter.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the Veteran's claimed bilateral 
knee/leg and low back disabilities.  Because the Board is 
denying the Veteran's claims, elements (4) and (5) remain 
moot.

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claims.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, as well as VA and private medical treatment 
records.  Additionally, the Veteran was afforded a VA 
examination in March 2005, and a VA medical opinion was 
obtained in June 2008.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
issues has been consistent with said provisions.
The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has provided 
evidence and argument on his own behalf.  He declined the 
option of testifying at a personal hearing before a Veterans 
Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to service connection for bilateral knee/leg 
disabilities.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).

Analysis

The Veteran is seeking service connection for bilateral 
knee/leg disabilities, which he contends were incurred while 
he was on active military duty.  

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence of record demonstrates that the Veteran was 
diagnosed with osteoarthritis of the bilateral knees in March 
2005.  Hickson element (1) is satisfied to that extent.
Notably, there is no medical evidence of any current leg 
disabilities, aside from the bilateral knee osteoarthritis.  

With regard to Hickson element (2), in-service incurrence of 
disease or injury, there is no evidence that the Veteran 
suffered from osteoarthritis of the bilateral knees during 
his military service or for years thereafter.  The earliest 
reference to arthritis of record was made in an August 1995 
emergency room treatment record which documented the 
Veteran's complaints of bilateral knee pain (among other 
musculoskeletal complaints) following a bus accident.  A past 
medical history of "arthritis" was noted.  Notably, no 
diagnosis of arthritis of the bilateral knees was indicated 
at that time.  Additional ambiguous references to arthritis 
were documented in private treatment records dated in 1999.  
See Delmar Medical Center treatment records dated 1999.  
Osteoarthritis of the bilateral knees was not specifically 
diagnosed until the March 2005 VA examination.  

In any event, there is no medical evidence of record which 
indicates that the Veteran was diagnosed with arthritis 
during his military service or in the one year presumptive 
period referenced in 38 C.F.R. §§ 3.307, 3.309.
  
Service treatment records dated March 1973 documented the 
Veteran's complaint of bilateral knee pain.  No 
musculoskeletal impairment or specific knee injury was 
identified at the time.  However, based on the in-service 
complaint of bilateral knee pain, the Board finds that 
Hickson element (2) is satisfied.  

Turning to crucial Hickson element (3), medical nexus, the 
competent medical evidence of record indicates that the 
Veteran's current bilateral knee disabilities are unrelated 
to his in-service complaints of bilateral knee pain.  

Specifically, the June 2008 VA examiner concluded that "it 
is less likely than not (less than a 50% probability) that 
the Veteran's current complaints referable to the knees . . . 
are related to his time in the military service."  The VA 
examiner clarified his June 2008 opinion in an addendum dated 
September 2008, in which he stated, "[t]here is no evidence 
of a bilateral knee/leg problem with no treatment noted and 
absence of any clinical data related to such complaint in 
military service.  Therefore, the alleged bilateral leg 
disability is not at least as likely as not related to 
military service."  

The June 2008 VA medical opinion and September 2008 addendum 
appear to have been based upon thorough review of the record 
and thoughtful analysis of the Veteran's entire history and 
current medical conditions.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Additionally, the VA medical opinions appear to 
be consistent with the Veteran's medical history, which shows 
that the Veteran did not complain of knee problems for 
decades after service, and then in connection with a post-
service bus accident.  Aside from the August 1995 bus 
accident, the Veteran reported being involved in at least 
post-service four automobile accidents and one plane crash 
prior to 1995.  See the VA Form 9 dated July 2006.  

The Veteran has not submitted a medical opinion to contradict 
the June 2008 VA medical opinion and September 2008 addendum.  
As was explained in the VCAA section above, the Veteran has 
been accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].  

To the extent that the Veteran is contending that the 
currently diagnosed bilateral knee disabilities are related 
to his military service, it is now well-established that 
laypersons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
[lay persons without medical training are not competent to 
comment on medical matters such as diagnosis and etiology]; 
see also 38 C.F.R. 
§ 3.159(a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Veteran appears to be contending that he has had 
bilateral knee problems continually since service.  The Board 
is aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-121 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  
Specifically, as was indicated above, knee problems were 
initially referenced in an August 1995 emergency room 
treatment record.  This was over two decades after the 
Veteran left service in March 1973.   There is no competent 
medical evidence that the Veteran complained of or was 
treated for knee problems for many years after his March 1973 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for bilateral knee/leg disabilities.  The benefits 
sought on appeal are accordingly denied.

2.  Entitlement to service connection for a low back 
disability.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection and continuity of symptomatology have been set 
forth above and will not be repeated.

Analysis

The Veteran is seeking service connection for a low back 
disability, which he contends was incurred while he was on 
active military duty.  

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence of record demonstrates that the Veteran was 
diagnosed with mild facet joint arthropathy of the lumbar 
spine in March 2005.  See the VA examination report dated 
March 2005.  Accordingly, Hickson element (1) is satisfied.

With regard to Hickson element (2), in connection his 
February 1973 separation physical examination, the Veteran 
indicated that he experienced recurrent back pain.  No back 
disability was diagnosed.  Aside from this isolated notation 
on the Veteran's separation examination, the Veteran's 
service treatment records are absent any complaint or 
diagnosis of a low back disability.  The earliest low back 
disability diagnosis of record was documented in the report 
of the March 2005 VA examination.    

Accordingly, there is no medical evidence of record to 
indicate that the Veteran was diagnosed with degenerative 
joint disease for more than thirty years after his discharge 
from active military service, decades after the end of the 
one year presumptive period referenced in 38 C.F.R. §§ 3.307, 
3.309.

As indicated above, the February 1973 separation examination 
report documented the Veteran's complaint of "recurrent back 
pain."  Although a diagnosis pertaining to a back injury was 
not rendered, based on the in-service complaint of low back 
pain, the Board finds that Hickson element (2) is satisfied.  

Turning to crucial Hickson element (3), medical nexus, the 
competent medical evidence of record indicates that the 
Veteran's current low back disability is unrelated to his one 
in-service complaint of back pain.  Specifically, the June 
2008 VA examiner concluded that "it is less likely than not 
(less than a 50% probability) that the Veteran's current 
complaints referable to the . . . lumbar spine are related to 
his time in the military service."  In the September 2008 
addendum to the June 2008 VA opinion, the VA examiner noted 
that "[r]eview of the medical-service records failed to 
reveal any evidence of . . . back injury or history of 
treatment."  

The June 2008 VA medical opinion and September 2008 addendum 
appear to be consistent with the Veteran's medical history, 
which shows that the Veteran was not diagnosed with a low 
back disability in military service or for thirty years 
thereafter.  Notably, as described above in connection with 
the first issue on appeal, the Veteran's own statements 
document numerous post-service accidents and musculoskeletal 
injuries.  

The Veteran has not submitted a medical opinion to contradict 
the June 2008 VA medical opinion and September 2008 addendum.  
To the extent that the Veteran is himself contending that the 
currently diagnosed low back disability is related to his 
military service, it is now well-established that laypersons 
without medical training, such as the Veteran are not 
competent to comment on medical matters such as etiology.  
See Espiritu, supra.

Inasmuch as the Veteran is contending that he has suffered 
from a low back disability continually since service, the 
Board will consider the provisions of 
38 C.F.R. § 3.303(b), discussed above, relating to chronicity 
and continuity of symptomatology.  

There is no competent medical evidence that the Veteran 
complained of or was treated for a low back disability for 
thirty years after his March 1973 separation from service.  
See Maxson, supra; see also Mense, supra.  The Veteran was 
diagnosed with hypertrophic and degenerative changes of the 
cervical spine following a bus accident in August 1995.  
However, no complaint or diagnosis of a low back disability 
was documented at that time.  The Veteran's low back 
disability was not diagnosed until March 2005.  

Supporting medical evidence is required.  See Voerth, supra.  
Such evidence is lacking in this case.  Continuity of 
symptomatology after service is not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a low back disability.  The benefit sought on 
appeal is accordingly denied.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral knee/leg 
disabilities is denied.

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


